Citation Nr: 0302250	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee.  

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to June 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1994 rating decision of the 
Regional Office (RO) in Los Angeles, California.  

The claims were remanded by the Board in August 1997 and 
again in November 1999 for additional evidentiary 
development.  

The RO most recently affirmed the determinations previously 
entered in September 2002.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The appellant without good cause shown failed to report for 
VA examination scheduled in August 2001 that the Board has 
determined was necessary for proper adjudication of his 
claims for increased evaluations for bilateral knee 
patellofemoral syndrome.  


CONCLUSION OF LAW

1.  The claim of entitlement to an initial compensable 
evaluation for patellofemoral syndrome of the right knee is 
denied as a matter of law.  38 C.F.R. § 3.655 (2002); Sabonis 
v. Brown; 6 Vet. App. 426, 430 (1994)..  

2.  The claim of entitlement to an initial  compensable 
evaluation for patellofemoral syndrome of the left knee is 
denied as a matter of law.  38 C.F.R. § 3.655 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was initially seen for bilateral knee pain in 
1991.  His complaints continued on an intermittent basis and 
an assessment of patellofemoral pain syndrome was made.  

At a postservice VA examination in July 1994, there was 
moderate tenderness over the anterior knee and tenderness was 
most marked immediately superior to the patella.  There was 
no right or left knee edema or erythema.  The veteran was 
able to fully extend both knees to the 0 degree position and 
fully flex both knees to the 140 degree position without 
pain.  The McMurray test was negative.  There was no internal 
derangement of either knee to suggest a cruciate or 
collateral ligament injury.  

In August 1997, the Board remanded the claims for increased 
evaluations for knee conditions for additional development to 
include an orthopedic examination and obtainment of 
additional treatment records.  In a March 1998 rating 
decision, the claims were deferred pending the requested 
orthopedic evaluation.  

In a November 1999 remand decision, the Board determined that 
private records referred to by the veteran in previous 
statements had not been obtained and that an orthopedic 
examination should be conducted following the association of 
all treatment records (not already of record) with the claims 
file.  

Subsequently, the RO attempted to obtain additional private 
and VA medical records.  Added to the record were VA 
treatment records from 1998.  

The veteran continued to have knee complaints, but November 
1998 X-rays of the knees were interpreted as normal.  

The veteran failed to report for a VA scheduled examination 
in August 2001.  He also failed to respond to the RO's Board 
directed provision of consent authorization forms for 
association with the claims file of medical documentation he 
had made references to in support of his claims.


Criteria

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the duty to "assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that the claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

In correspondence dated in June 2002, the provisions and 
requirements of the VCAA of 2000 were discussed.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159.  In its 
September 2002 supplemental statement of the case, the RO 
provided the specific provisions of the VCAA and fully 
considered them in its adjudication of the veteran's claim.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
VA treatment records, and attempts have been made to schedule 
the veteran for contemporaneous orthopedic examinations and 
to obtain claimed private records.  The veteran has failed to 
provide authorization forms for release of additional 
identified medical documentation, and has failed to report 
for a scheduled examination by VA.

Therefore, the duty to assist has been satisfied to the 
extent possible in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, No. 02-997 
(U.S. Vet. App. June 19, 2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Initial Compensable Evaluations

The appellant filed a claim for service connection for knee 
disorders in July 1994.  The RO granted service connection 
and assigned noncompensable ratings in a November 1994 rating 
action.  The veteran submitted a timely notice of 
disagreement.  


During the course of the pending claim, attempts have been 
made by the RO to obtain claimed private treatment records 
and to have the veteran's service-connected knees examined to 
determine the current severity of his symptoms.  The veteran 
has failed to report for a scheduled examination.  

As the appellant filed to report for the VA orthopedic 
examination scheduled in August 2001, and has offered no good 
reason for the failure to so report, the Board, under the 
provisions of 38 C.F.R. § 3.655(b), must deny his claim for 
increased (compensable) evaluations for his bilateral 
patellofemoral knee syndrome.  

Neither the veteran nor his representative have offered any 
reason for his failure to report for a scheduled VA 
examination or to provide authorization for association of 
medical documentation with his claims file.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran never contacted the RO to give adequate reasons 
for not reporting for an examination, the Board is satisfied 
that the veteran failed to report for a scheduled VA 
examination without good cause.  See 38 C.F.R. § 3.655.  

Therefore, the Board finds that the veteran's initial 
compensable evaluation claims must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee is denied.  

Entitlement to an initial compensable rating for 
patellofemoral syndrome of the left knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

